     Case 2:19-cv-01180-JAM-GGH Document 17 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUAH BRANDON McCAVITT,                          No. 2:19-cv-01180 JAM GGH P
12                       Petitioner,
13            v.                                         ORDER
14    JOE LIZARRAGA,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 6, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 14. Petitioner

23   has filed objections to the findings and recommendations. ECF No. 16.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-01180-JAM-GGH Document 17 Filed 06/23/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed February 6, 2020, are adopted in full;
 3          2. Petitioner’s motion to stay and hold the petition in abeyance (ECF No. 13) is denied
 4   without prejudice; and
 5          3. Petitioner’s application for a writ of habeas corpus is dismissed without prejudice for
 6   failure to exhaust state remedies.
 7
     DATED: June 22, 2020
 8
                                                  /s/ John A. Mendez____________              _____
 9

10                                                UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
